Citation Nr: 0210702	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the reduction of the veteran's service-connected 
hearing loss disability evaluation from 50 percent to 20 
percent, from August 1, 2000 through January 23, 2002, was 
proper.

2.  Whether the reduction of the veteran's service-connected 
hearing loss disability evaluation from 50 percent to 40 
percent after January 23, 2002 was proper.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966 and from June 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2000 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, reduced the veteran's rating for hearing loss from 50 
percent to 20 percent, effective August 1, 2000.  

In June 2001, the Board remanded the case back to the RO for 
further development with regard to the reduction in the 
rating for hearing loss and for the issuance of a statement 
of the case on the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  See 
Manlincon v. West, 
12 Vet. App. 238 (1999).  In an April 2002 decision review 
officer (DRO) decision, the veteran was granted entitlement 
to a TDIU, effective January 24, 2002.  Therefore, the Board 
finds there are no unresolved issues as to this matter for 
appellate review and as such the veteran's request for a 
Travel Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 
(2001).  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream element of an earlier 
effective date for the TDIU, the issue is not now in 
appellate status.  Id. at 1158.  However, because that DRO 
decision also assigned a 40 percent rating for hearing loss, 
effective January 24, 2002, the issues before the Board are 
characterized as shown above.  

A review of the claims file shows that, in a VA Form 21-4138 
dated April 3, 1997, the veteran had requested a clothing 
allowance because of a neck brace provided by VA.  This issue 
is referred to the RO for appropriate action. 

REMAND

A review of the evidentiary record reveals that the case must 
be remanded to the RO before further appellate consideration.  
In this regard, the Board observes that, in a November 1993 
rating decision, the Oakland, California Regional Office 
denied entitlement to a total disability rating for a 
nonservice-connected pension and denied service connection 
for a back condition and for hearing loss in the right ear.  
In that decision, the Oakland Regional Office also granted 
service connection for hearing loss in the left ear and 
assigned a noncompensable (0 percent) rating, effective March 
8, 1993.  The Oakland Regional Office noted that the 
veteran's service and medical records and the September 1993 
VA examination report showed hearing loss in the left ear 
warranting grant of service connection.  Although the 
September 1993 VA examination showed a significant hearing 
loss in the right ear, service connection for hearing loss in 
the right ear was denied because hearing in the right ear was 
within normal limits at the time of the veteran's separation 
examination and a significant reduction in hearing in the 
right ear was not shown during military service.

In a VA Form 21-4138 dated November 4, 1996, the veteran 
requested an increase in his rating for hearing loss and 
tinnitus.  In a May 1997 rating decision, the Oakland 
Regional Office granted service connection for tinnitus and 
assigned a 10 percent rating, effective November 19, 1996.  
The Oakland Regional Office also assigned a 50 percent rating 
for hearing loss, effective November 17, 1996.  The 50 
percent rating was based on hearing loss measured in both 
ears, not just the service-connected left ear.  The May 1997 
Oakland Regional Office decision, however, did not indicate 
that the veteran had been granted service connection for 
hearing loss in the right ear in addition to the left ear.  
Subsequent rating decisions relating to the evaluation of 
hearing loss issued by the Phoenix RO in January and May 
2000, and DRO decisions issued in November 2000 and April 
2002 based their respective disability ratings on hearing 
loss measured in both ears, not just the service-connected 
left ear.  Like the Oakland Regional Office, the Phoenix RO 
and DRO decisions never addressed whether the veteran had 
been granted service connection for hearing loss in the right 
ear.

The rating reductions in issue before the Board are all based 
on measurements for bilateral hearing loss and not for 
unilateral (left ear) hearing loss and since the evidentiary 
record appears to indicate that the veteran has been awarded 
service connection for only the left ear, the Board finds 
that the case must be remanded to the RO before further 
appellate consideration.  The RO needs to clarify in a rating 
decision whether the veteran has been awarded service 
connection for hearing loss in both ears, or just the left 
ear, and, if only the latter, issues on appeal should be 
readjudicated.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a rating decision 
confirming whether the veteran is service 
connected for hearing loss in both ears, 
or just the left ear.  If the latter, the 
veteran should be apprised of his right 
to appeal and the RO should afford the 
veteran and his representative the 
requisite period of time for a response.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156, 
3.159, 3.326(a)) are fully complied with 
and satisfied.

3.  After the action requested above has 
been completed, as well as any other 
action deemed necessary, the RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit sought, 
for which a timely notice of disagreement 
was filed, is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The RO should afford the veteran 
and his representative the requisite 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


